234 Wis. 2d 687 (2000)
2000 WI 44
610 N.W.2d 484
IN RE the COMMITMENT OF Derek MILLER:
STATE of Wisconsin, Petitioner-Respondent,
v.
Derek MILLER, Respondent-Appellant-Petitioner.
No. 98-0394.
Supreme Court of Wisconsin.
Oral argument April 6, 2000.
Decided May 26, 2000.
For the respondent-appellant-petitioner there were briefs and oral argument by Ellen Henak, assistant state public defender.
*688 For the petitioner-respondent the cause was argued by Warren D. Weinstein, assistant attorney general, with whom on the brief was James E. Doyle, attorney general.
¶ 1. PER CURIAM.
After examination of the record and the briefs of the parties, and after hearing oral argument, we conclude that the petition for review was improvidently granted.[1] Derek Miller, the petitioner, stipulated that he was a sexually violent person and raised issues about his placement. Because the statutes at issue have changed since the petitioner's case arose and the court of appeals has adequately addressed the issues raised by the parties, we conclude that this case does not meet our standards for review.
By the Court.The review of the decision of the court of appeals is dismissed as improvidently granted.
¶ 2. DAVID T. PROSSER, J., did not participate.
NOTES
[1]  State v. Miller, 229 Wis. 2d 567, 600 N.W.2d 224 (Ct. App. 1999).